Case 5:21-cv-00011-TTC-JCH Document 25 Filed 05/18/21 Page 1 of 15 Pageid#: 131




                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                            HARRISONBURG DIVISION

                                                )
 TERESA D. NIXON,                               )
                                                )
               Plaintiff,                       )   Civil Action No. 5:21-cv-00011
                                                )
                       v.                       )   MEMORANDUM OPINION
                                                )
 KYSELA PERE ET FILS, LTD., et al.,             )   By:   Hon. Thomas T. Cullen
                                                )         United States District Judge
               Defendants.                      )


        Plaintiff Teresa D. Nixon’s claims arise from a toxic relationship with her boss,

 Defendant Francis J. Kysela, V (“Kysela”), and her employment at his company, Defendant

 Kysela Pere Et Fils, Ltd. (“Kysela Company”) (collectively, “Defendants”). Over

 approximately six years, Nixon alleges that what started as a consensual, romantic

 relationship morphed into a manipulative scheme to keep her in a sexual relationship. This

 alleged scheme involved Nixon’s employment with Kysela Company, her home, a bank loan,

 and her unwitting addiction to a prescription drug.

        Defendants have moved to dismiss Nixon’s amended complaint under Federal Rule

 of Civil Procedure 12(b)(6). The motion has been fully briefed, and the court heard oral

 argument on May 6, 2021. For the reasons stated below, the court will grant in part and deny

 in part Defendants’ motion to dismiss.

                                      I. BACKGROUND

        According to her amended complaint, Nixon is a “professional marketing executive

 who had a thirty-year successful career with a sales and marketing company.” (Am. Compl. ¶


                                               1
Case 5:21-cv-00011-TTC-JCH Document 25 Filed 05/18/21 Page 2 of 15 Pageid#: 132




 1 [ECF No. 15].) Kysela Company is allegedly “one of the top specialty wine and spirit

 importers in the United States,” and Kysela is the founder and sole owner of Kysela

 Company. (Id. ¶¶ 2–3.)

        In 2013, Nixon and Kysela engaged in a consensual, romantic relationship while

 Kysela was married and Nixon was legally separated. Nixon alleges their relationship became

 “on again, off again,” and that Kysela used “a variety of plans, tactics, and schemes designed

 to pressure, compel, and hold Ms. Nixon in their sexual relationship,” as outlined in her

 amended complaint and recited below. (Id. ¶¶ 6–7.)

        Employment. In 2014, Kysela encouraged Nixon to work for his company, and she

 agreed. Nixon alleges that her employment at Kysela Company became Kysela’s “main

 vehicle to coerce her to continue her sexual relationship with him. . . . [and that] Kysela

 made decisions about Ms. Nixon’s employment based on the status of the sexual

 relationship between the two.” (Id. ¶ 9.)

        In 2016, Kysela terminated Nixon’s employment in May “after another ‘off[-]again’

 cycle in their sexual relationship,” but rehired her again in September. (Id. ¶ 10.) This pattern

 continued for several years. In May 2017, Kysela again terminated Nixon’s employment with

 his company. He allegedly “drafted a separation agreement for Ms. Nixon but it was not

 finalized because Nixon resumed their sexual relationship.” (Id. ¶ 12.) In September 2017,

 Kysela “‘fired’ Ms. Nixon yet again, but her employment never really ended.” (Id. ¶ 13.) In

 June 2018, Kysela “downgraded” Nixon’s job responsibilities. (Id. ¶ 14.) Nixon then alleges

 that Kysela came to her house on July 3, 2018, “climbed a ladder and entered through an

 open door while Ms. Nixon was in the shower, and [he] convinced her to have sex with


                                                2
Case 5:21-cv-00011-TTC-JCH Document 25 Filed 05/18/21 Page 3 of 15 Pageid#: 133




 him.” (Id.) Then, in a November 2018 email “that was part of an email string related to sex,

 [Kysela] said, ‘If you take care of me, I take care of you . . . that’s how life works . . . you

 deny me and we have issues.’” (Id. ¶ 15.) In January 2019, Nixon resigned from Kysela

 Company and got a new job. After her resignation, however, Kysela “convinced” Nixon to

 remain part time with Kysela Company, and to eventually quit her other job. On February 8,

 2019, Kysela told Nixon, “I wish we had lived together and you were my assistant for life.”

 (Id. ¶ 18.)

            On July 31, 2019, Nixon and Kysela, on behalf of Kysela Company, entered into a

 three-year employment contract. 1 Nixon alleges that Kysela offered this contract “to induce

 [her] to stay in a sexual relationship with him and to have it as a tool to keep her in the

 relationship by tying her continued employment to meeting his sexual desires.” (Id. ¶ 20.)

 Several days later, on August 4, 2019, Kysela agreed to Nixon’s “request/statement that their

 relationship would be business only.” (Id. ¶ 25.) Kysela continued to pursue sex with Nixon,

 however, and she sometimes “gave in.” (Id.) In September 2019, Nixon “was seeing a

 counselor and trying to get out of her sexual relationship with Mr. Kysela.” (Id. ¶ 26.) On

 September 29, 2019, Nixon terminated her relationship with Kysela for the final time. Nixon

 alleges that on the same day, Kysela, acting for Kysela Company, fired her in breach of her

 employment contract.

            Nixon’s Home. In November 2013—when the relationship was still new—Kysela

 “purchased Ms. Nixon’s home and told [her] to finalize her own divorce, and then buy her

 home back from [him] when she was back on her feet again financially.” (Id. ¶ 33.) Nixon


 1   The contract is attached to the original complaint. (ECF No. 1-2.)
                                                         3
Case 5:21-cv-00011-TTC-JCH Document 25 Filed 05/18/21 Page 4 of 15 Pageid#: 134




 agreed, and she and her daughter lived in the home as renters. Nixon alleges that Kysela

 used his ownership of her home “as another way to continue to coerce sex from Ms.

 Nixon.” (Id. ¶ 35.)

         In December 2016, approximately three years after Kysela purchased Nixon’s home,

 Nixon signed a contract to purchase a townhouse. When Kysela found out, he threatened to

 fire her if she did not remain in the home that he owned. In April 2017, Kysela “removed

 Ms. Nixon from a business trip in Europe because she went forward with purchasing the

 [townhouse].” (Id. ¶ 37.)

         Bank Loan. In November 2017, Kysela and Nixon took out a $60,000 loan with

 BB&T Bank, with Kysela’s credit supporting the loan. 2 According to Nixon, Kysela gave her

 the money, and they orally agreed that she would make the loan payments to BB&T. In

 conjunction with their oral agreement that Nixon would pay BB&T, Kysela presented her

 with an employment contract “for five years or until refinancing of the debt.” (Id. ¶ 31.)

 Nixon alleges that Kysela’s intent was to hold her in a sexual relationship while the loan was

 in repayment.

         Prescription Drugs. In February 2014, Nixon alleges that Kysela gave her Clonazepam

 pills, told her they were sleeping pills, and encouraged her to take them. Kysela, who

 acquired the Clonazepam through his own prescription, did not tell Nixon that they were

 addictive. Nixon eventually become dependent upon the pills.

         Once, after Nixon allegedly became addicted to the Clonazepam, Kysela withheld the

 pills from her when she declined to go with him on a business trip, “where his intent for the

 2 The court does not have access to the loan document. Currently, there is just under $52,000 outstanding on
 the loan.
                                                      4
Case 5:21-cv-00011-TTC-JCH Document 25 Filed 05/18/21 Page 5 of 15 Pageid#: 135




 trip was to engage in sexual activity with [her].” (Id. ¶ 42.) Nixon alleges that when Kysela

 terminated her employment for the final time in September 2019, he mailed Nixon

 additional pills. When she finished taking that supply, he did not supply any further pills.

 Nixon alleges that Kysela provided her with the pills “to induce Ms. Nixon’s addiction and

 use such dependence as an additional means of controlling her, including controlling her

 sexual relationship with him.” (Id. ¶ 47.) Nixon eventually stopped taking the pills with the

 help of her medical provider.

        Nixon filed the instant suit in February 2021, bringing six claims: (1) hostile work

 environment under Title VII of the Civil Rights Act of 1964 (“Title VII”) against Kysela

 Company; (2) quid pro quo discrimination under Title VII against Kysela Company; (3)

 breach of contract against Kysela Company; (4) gross negligence/willful and wanton

 conduct against Kysela and Kysela Company; (5) intentional infliction of emotional distress

 against Kysela and Kysela Company; and (6) a “count” for “Injunctive Relief—Declaration

 of Contract as Void as Against Public Policy” against Kysela.

                             II. MOTION TO DISMISS STANDARD

        Motions to dismiss under Rule 12(b)(6) test the legal sufficiency of a complaint.

 Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). To survive a Rule 12(b)(6)

 motion, the complaint “must contain sufficient factual matter, accepted as true, to ‘state a

 claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547 (2007)). A claim is facially plausible

 when the plaintiff’s allegations “allow[] the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.” Id. While a complaint does not need


                                                5
Case 5:21-cv-00011-TTC-JCH Document 25 Filed 05/18/21 Page 6 of 15 Pageid#: 136




 “detailed factual allegations,” complaints merely offering “labels and conclusions,” “naked

 assertion[s] devoid of ‘further factual enhancement,” or “a formulaic recitation of the

 elements of a cause of action will not do.” Id. (alteration in original) (internal quotation

 marks omitted) (quoting Twombly, 550 U.S. at 555, 557).

                                         III. ANALYSIS

 A.     Count I: Hostile Work Environment

        Under Title VII, employers are prohibited from discriminating “against any individual

 with respect to [her] compensation, terms, conditions, or privileges of employment, because

 of such individual’s . . . sex.” 42 U.S.C. § 2000e-2(a)(1). “Since an employee’s work

 environment is a term or condition of employment, Title VII creates a hostile working

 environment cause of action.” Walker v. Mod-U-Kraf Homes, LLC, 775 F.3d 202, 207 (4th Cir.

 2014) (citation omitted). A plaintiff bringing a hostile work environment claim must allege

 four elements: (1) that there was unwelcome conduct; (2) that the unwelcome conduct was

 based on her sex; (3) that the unwelcome conduct was sufficiently severe or pervasive to

 alter the plaintiff’s conditions of employment and to create an abusive atmosphere; and (4)

 that the conduct is imputable to the employer. Id. at 207–08; Okoli v. City of Balt., 648 F.3d

 216, 220 (4th Cir. 2011). In assessing whether a work environment is objectively hostile, it is

 necessary to consider “all the circumstances, including the frequency of the discriminatory

 conduct; its severity; whether it is physically threatening or humiliating, or a mere offensive

 utterance; and whether it unreasonably interferes with an employee’s work performance.”

 Anderson v. G.D.C., Inc., 281 F.3d 452, 459 (4th Cir. 2002).

        Nixon argues that the relationship as a whole, and the way Kysela treated her, created


                                                6
Case 5:21-cv-00011-TTC-JCH Document 25 Filed 05/18/21 Page 7 of 15 Pageid#: 137




 a hostile work environment. While Nixon’s allegations unquestionably describe an unhealthy

 relationship between her and Kysela, Nixon never raises any allegations regarding her

 working environment, nor does she describe how the conduct negatively impacted her

 performance. In other words, Nixon’s allegations are about whether she had a job or not,

 depending on her sexual relationship with Kysela; there are no allegations about her job, or

 what her work environment was. Nixon has therefore failed to state a plausible claim for

 hostile work environment. Nixon, however, may be able to cure this deficiency by pleading

 additional facts related to her working environment and the terms and conditions of her

 employment. The court will therefore grant Defendants’ motion to dismiss as to Count I,

 but grant Nixon leave to amend her complaint.

 B.     Count II: Quid Pro Quo Sexual Harassment

        Quid pro quo sexual harassment is defined as “harassment in which a supervisor

 demands sexual consideration in exchange for job benefits.” Katz v. Dole, 709 F.2d 251, 254

 (4th Cir. 1983) (citation omitted). To state a claim for quid pro quo sexual harassment, a

 plaintiff must establish: (1) that she belongs to a protected group; (2) that she was subject to

 unwelcome sexual harassment; (3) that the harassment was based upon sex; (4) her reaction

 to the harassment affected tangible aspects of her compensation, terms, conditions, or

 privileges of employment; and (5) the employer knew or should have known of the

 harassment and took no effective remedial action. U.S. EEOC v. Appalachian Power Co., No.

 1:18CV00035, 2019 WL 4644549, at *6 (W.D. Va. 2019) (citing Okoli, 648 F.3d at 222).

        Defendants raise two arguments in support of their motion to dismiss, but neither are

 persuasive. First, Defendants argue that Nixon’s allegations do not establish that Kysela’s


                                                7
Case 5:21-cv-00011-TTC-JCH Document 25 Filed 05/18/21 Page 8 of 15 Pageid#: 138




 advances were “unwanted” or “unwelcome.” In other words, Defendants argue that because

 the relationship was consensual, there can be no viable quid pro quo claim. This argument,

 however, requires inferences in favor of Defendants, not Nixon. The allegations in the

 complaint plausibly describe a situation where Nixon may have verbally consented to sex (or

 “gave in”) only because she was scared that she would lose her job (or she wanted her job

 back). Further, the complaint alleges that Nixon eventually sought counseling in order to get

 out of her relationship with Kysela. Taking all reasonable inferences in Nixon’s favor—as

 the court must—Nixon alleges that she was coerced into a relationship, at various stages,

 that she did not want to be in. Although Nixon alleges that her relationship with Kysela

 started as consensual, the court cannot assume, based on these allegations, that the

 remainder of the relationship—and therefore every sexual encounter between Nixon and

 Kysela—was consensual, especially in light of the factual allegation that Nixon sought

 counseling to help her end it.

        Second, Defendants argue that because Nixon’s firing in 2019 was the result of

 personal animosity from the failed relationship (as opposed to sex discrimination), she fails

 to state a viable claim. Defendants cite numerous cases where, broadly speaking, women

 received negative treatment at work after romantic relationships with their bosses/coworkers

 ended, and courts held they did not state a sex discrimination claim under Title VII. See, e.g.,

 Novak v. Waterfront Comm’n of N.Y. Harbor, 928 F. Supp. 2d 723, 729–30 (S.D.N.Y. 2013)

 (“There is [only] evidence . . . that she was treated unfairly due to animus resulting from her

 decision to end her consensual relationship.”); West v. MCI Worldcom, Inc., 205 F. Supp. 2d

 531, 545 (E.D. Va. 2002) (“[The defendant’s] alleged actions were because of his animosity


                                                8
Case 5:21-cv-00011-TTC-JCH Document 25 Filed 05/18/21 Page 9 of 15 Pageid#: 139




 towards [the plaintiff] for ending the consensual relationship rather than her gender.”);

 Campbell v. Masten, 955 F. Supp. 526, 529 (D. Md. 1997) (“[The plaintiff] makes no claim that

 that situation was based on gender, rather than personal animosity.”).

        In making this argument, however, Defendants solely focus on when Nixon finally

 ended her relationship with Kysela in September 2019 and he immediately fired her. While

 the case law suggests that Nixon’s firing in 2019 would not, on its own, state a quid pro quo

 sex discrimination claim, the court need not decide that for purposes of this motion. See

 West, 205 F. Supp. 2d at 545 (holding that because the male co-worker did not sexually

 harass the plaintiff after their relationship ended, but before she was fired, the plaintiff did

 not state a quid pro quo discrimination claim).

        Here, Nixon alleges that her job was contingent on whether or not she was having

 sex with Kysela over multiple years of employment with Kysela Company. Through 2016,

 2017, and 2018, Nixon alleges that her employment was “on again, off again” due to the

 “cycle” in their sexual relationship. (See, e.g., Compl. ¶ 12 (alleging that Kysela terminated

 Nixon in May 2017 and drafted a separation agreement, but that her termination was “not

 finalized because Nixon resumed their sexual relationship”).) Further, in an email chain

 related to sex, Kysela stated, “If you take care of me, I take care of you . . . that’s how life

 works . . . you deny me and we have issues.” (Id. ¶ 15.) At the motion to dismiss stage, the

 court can readily infer that Nixon endured “harassment in which a supervisor [Kysela]

 demand[ed] sexual consideration in exchange for job benefits.” Katz, 709 F.2d at 254. And

 conversely, the court cannot infer at this stage that any negative repercussions were solely

 the result of personal animosity. The court will therefore deny Defendants’ motion to


                                                9
Case 5:21-cv-00011-TTC-JCH Document 25 Filed 05/18/21 Page 10 of 15 Pageid#: 140




  dismiss as to Count II.

  C.     Count III: Breach of Contract

         Under Virginia law, the elements for a breach of contract claim are “(1) a legally

  enforceable obligation of a defendant to a plaintiff; (2) the defendant’s violation or breach of

  that obligation; and (3) injury or damage to the plaintiff caused by the breach of obligation.”

  Ramos v. Wells Fargo Bank, NA, 770 S.E.2d 491, 493 (Va. 2015) (quoting Filak v. George, 594

  S.E.2d 610, 614 (Va. 2004)).

         The employment contract between Nixon and Kysela Company had a three-year

  term, but it allowed Kysela Company to terminate the agreement prematurely under four

  conditions:

         a.     Conduct by Nixon evidencing substance or alcohol abuse or
                dependency, disloyalty, dishonesty, or any other conduct in
                contravention of the financial and business interests of Kysela;
                or

         b.     Nixon’s failure to generate and attain minimum monthly sales
                of $70,000.00 per month by May 19th, 2020 which is nine (9)
                months from the beginning of this Agreement; or

         c.     Nixon’s breach of the terms and provisions hereof; or

         d.     Kysela’s dissatisfaction with Nixon’s job performance, at the
                discretion of Francis J. Kysela V, provided Kysela gives Nixon a
                30-day written notice.

  (ECF No. 1-2 at 6.) Nixon alleges that none of these enumerated reasons supported her

  termination; rather, she alleges that she was fired immediately after she finally ended her

  sexual relationship with Kysela in September 2019. Nixon contends that she incurred losses,

  including her salary of $330,000 (over three years), and the value of her employment

  benefits.

                                                10
Case 5:21-cv-00011-TTC-JCH Document 25 Filed 05/18/21 Page 11 of 15 Pageid#: 141




         Defendants focus on the fourth subsection, arguing that Nixon’s claim fails because

  she does not allege (1) that Kysela was satisfied with her job performance, or (2) that she did

  not receive the requisite 30-day notice. This argument is without merit. Nixon has alleged

  the existence of a legally enforceable employment contract; that Kysela Company breached

  the contract by firing her for a reason outside the enumerated reasons above—namely, that

  she ended her sexual relationship with Kysela; and that she incurred damages as a result of

  that breach. That is all Nixon needs to allege to state a plausible breach of contract claim.

  Defendants’ argument otherwise is a red herring because it focuses on one of the

  enumerated “reasons” that is not at issue. The court will therefore deny Defendants’ motion

  to dismiss as to Count III.

  D.     Count IV: Negligence

         “The essential elements of a negligence claim in Virginia, as elsewhere, are (1) the

  identification of a legal duty of the defendant to the plaintiff; (2) a breach of that duty; and

  (3) injury to the plaintiff proximately caused by the breach.” Talley v. Danek Med., Inc., 179

  F.3d 154, 157 (4th Cir. 1999). “The Virginia Supreme Court has established that negligence

  is the failure to do what a reasonable and prudent person would ordinarily have done under

  the circumstances of the situation, or doing what such person would not have done under

  existing circumstances.” Souleyrette v. Conaway, 8 F. Supp. 2d 554, 558 (W.D. Va. 1998)

  (internal quotation marks omitted) (quoting Moore v. Va. Transit Co., 50 S.E.2d 268, 271 (Va.

  1948)). “Accordingly, ordinary or reasonable care is that degree of care which an ordinarily

  prudent person would exercise under the same or similar circumstances to avoid injury to

  another.’” Id. (quoting Perlin v. Chappell, 96 S.E.2d 805, 808 (Va. 1957)).


                                                  11
Case 5:21-cv-00011-TTC-JCH Document 25 Filed 05/18/21 Page 12 of 15 Pageid#: 142




          Defendants first argue that Nixon has failed to allege that Kysela had a duty (and

  therefore breached that duty) towards Nixon. Under Virginia law, the existence of a duty

  does not require proving a “particular” relationship, but “arises from the basic and necessary

  regulation of civilization which forbids any person because of his own convenience, to

  recklessly, heedlessly or carelessly injure another.” Quisenberry v. Huntington Ingalls Inc., 818

  S.E.2d 805, 810 (Va. 2018) (internal quotation marks omitted). “In order for the actor to be

  negligent with respect to the other, his conduct must create a recognizable risk of harm to

  the other individual.” Id. (cleaned up). The Virginia Supreme Court has noted that, in the

  vast majority of cases, the parties are strangers at the time of an incident. Id.

          Defendants’ argument elevates form over substance. Nixon alleges that Kysela gave

  her prescription pills for Clonazepam, told her they were sleeping pills, and encouraged her

  to take them to help her sleep. Nixon further alleges that Clonazepam is highly addictive,

  and that she ultimately became addicted to the pills. Although Nixon’s complaint does not

  contain a formulaic recitation of the elements of a negligence claim—duty, breach, causation,

  and harm—Nixon alleges facts that allow the court to conclude that Kysela owed Nixon a

  duty and that he breached that duty.

          Second, Defendants argue that the claim is barred by the defense of contributory

  negligence. 3 Nixon argues that it is too early in the case to address whether contributory


  3 Under Virginia law, contributory negligence is a complete defense to a negligence claim. Taylor v. Kellogg
  Brown & Root Servs., Inc., 658 F.3d 402, 405 n.6 (4th Cir. 2011). “Contributory negligence is an affirmative
  defense that must be proved according to an objective standard [of] whether the plaintiff failed to act as a
  reasonable person would have acted for his own safety under the circumstances.” Estate of Moses ex rel. Sw. Va.
  Transit Mgmt. Co., 643 S.E.2d 156, 159–60 (Va. 2007). Contributory negligence is typically a question of fact
  for the jury. Id. at 160 (citation omitted). “The issue becomes one of law for the . . . court to decide only when
  reasonable minds could not differ about what conclusion could be drawn from the evidence.” Id. (citation
  omitted).
                                                         12
Case 5:21-cv-00011-TTC-JCH Document 25 Filed 05/18/21 Page 13 of 15 Pageid#: 143




  negligence extinguishes her claim. The court agrees. Defendants did not cite, and the court

  could not find, any cases where the court barred a negligence claim for contributory

  negligence on a motion to dismiss. Moreover, contributory negligence is almost always a fact

  question, reserved for the jury. See Turner v. Walmart Stores East, LP, No. 4:20cv00041, 2021

  WL 1783256, at *6 (W.D. Va. May 5, 2021). While contributory negligence may ultimately

  bar this claim, the court finds that Nixon has plausibly stated a claim for relief at this stage in

  the proceedings, and the court will deny Defendants’ motion to dismiss as to Count IV.

  E.      Count V: Intentional Infliction of Emotional Distress

          To establish a claim for intentional infliction of emotional distress (“IIED”), a

  plaintiff must plead that: (1) the wrongdoer’s conduct was intentional or reckless; (2) the

  conduct was outrageous or intolerable; (3) there was a causal connection between the

  wrongdoer’s conduct and the resulting emotional distress; and (4) the resulting emotional

  distress was severe. Almy v. Grisham, 639 S.E.2d 182, 186 (Va. 2007). IIED is disfavored in

  the law. Id. at 187. As to the second element—the only element Defendants contest—courts

  are tasked with determining whether the wrongdoer’s conduct is “so extreme and outrageous

  as to permit recovery.” Harris v. Kreutzer, 624 S.E.2d 24, 33 (Va. 2006). Liability is only

  appropriate “where the conduct has been so outrageous in character, and so extreme in

  degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and

  utterly intolerable in a civilized society.” Id.

          Numerous cases illustrate a high bar for the kind of abhorrent and shocking conduct

  necessary to state a claim for IIED. See, e.g., Williams v. Agency, Inc., 997 F. Supp. 2d 409, 414

  (E.D. Va. 2014) (after separated husband hired an agency to conduct surveillance on his


                                                     13
Case 5:21-cv-00011-TTC-JCH Document 25 Filed 05/18/21 Page 14 of 15 Pageid#: 144




  wife, an employee entered her property, recorded her having sex with another man inside of

  her home, and disseminated the video to her estranged husband); Fuller v. Aliff, 990 F. Supp.

  2d 576, 578, 580–81 (E.D. Va. 2013) (two men were violently physically attacked after one

  disclosed that he was gay); Faulkner v. Dillon, 92 F. Supp. 3d 493, 496, 501 (W.D. Va. 2015)

  (boss repeatedly sexually assaulted the female employee).

         Nixon’s IIED claim is solely based on Kysela supplying her Clonazepam pills

  “without informing her of the addictive qualities of the drugs.” (Compl. ¶ 83.) Nixon further

  alleges that Kysela gave her the pills as part of his scheme to keep coercing her into a sexual

  relationship with him. (Id. ¶ 84.) The court first notes that giving or distributing controlled

  substances to someone without a prescription is illegal. See Va. Code Ann. § 18.2-248 (2021).

  It is also inarguable that the distribution of controlled substances is highly prevalent in our

  society. While the complaint undoubtedly alleges unsavory, unfortunate, and illegal behavior,

  Nixon’s complaint does not allege conduct that is “atrocious,” “utterly intolerable in a

  civilized society,” or “beyond all possible bounds of decency.” Harris, 624 S.E.2d at 33. In

  other words, these allegations are not shocking; rather, they are unfortunately ubiquitous.

  The court will therefore grant Defendants’ motion to dismiss as to Count V.

  F.     Count VI: Declaratory/Injunctive Relief

         Count VI is titled, “Injunctive Relief—Declaration of Contract as Void as Against

  Public Policy.” Nixon requests that the court declare as void the oral agreement between

  Nixon and Kysela that Nixon would make payments on the loan (or that she would pay back

  Kysela for any payments he made on the loan). On the face of the complaint, it is unclear

  whether Nixon is requesting injunctive relief (a remedy) or a declaratory judgment under the


                                                14
Case 5:21-cv-00011-TTC-JCH Document 25 Filed 05/18/21 Page 15 of 15 Pageid#: 145




  Declaratory Judgment Act, which allows courts to “declare the rights and other legal

  relations of any interested party seeking such declaration, whether or not further relief is or

  could be sought.” 28 U.S.C. § 2201(a). Nixon’s counsel clarified at the hearing that she is

  seeking a declaratory judgment, which is markedly different from injunctive relief. In any

  event, Nixon did not bring a claim under the Declaratory Judgment Act. As such, the court

  will strike Count VI, but grant Nixon leave to file an amended complaint to bring a proper

  claim for a declaratory judgment. The court will further deny Defendants’ motion to dismiss

  Count VI as moot.

                                        IV. CONCLUSION

        In sum, the court will grant in part and deny in part Defendants’ motion to dismiss

  (ECF No. 19). Specifically, the court will:

         (1)    grant Defendants’ motion to dismiss as to Count I (hostile work environment)
                and Count V (IIED);

         (2)    deny the motion to dismiss as to Count II (quid pro quo), Count III (breach
                of contract), and Count IV (gross negligence);

         (3)    strike Count VI, and deny Defendants’ motion to dismiss Count VI as moot;
                and

         (4)    grant Nixon leave to file a second amended complaint within 14 days, if she
                chooses to do so.

         The Clerk is directed to forward a copy of this Memorandum Opinion and the

  accompanying Order to all counsel of record.

         ENTERED this 18th day of May, 2021.


                                                /s/ Thomas T. Cullen
                                                ________________________________
                                                HON. THOMAS T. CULLEN
                                                UNITED STATES DISTRICT JUDGE

                                                 15
